Rice, P. J.,
dissenting:
Where the evidence is such that reasonable men may fairly differ as to the deductions to be drawn therefrom, the determination of the fact of negligence should be submitted to the jury. This, I respectfully submit, was a proper case for the application of this principle.
1. The court could not declare as a matter of law that the plaintiff’s driver was a trespasser or guilty of negligence in being upon the left-hand track: Thatcher v. Central Traction Co., 166 Pa. 66; Smith v. Phila. Traction Co., 3 Pa. Superior Ct. 129.
2. Nor could the court declare as matter of law that he was not using due diligence to leave the track. The case is not the same as if he had taken the chances of remaining on the track until a car approaching from the other direction was so near that it could not be stopped in time to avoid the collision. His movement forward was necessitated by his efforts to turn his wagon off the track. He was not going recklessly forward oblivious of the fact that a car was likely to come around the curve at any moment.
3. According to his testimony the distance from Cliff street to the point where a car coming around the curve could be seen was about 600 feet. He had progressed about 300 or 350 feet of this distance when the car came in sight. He says it was about 250 feet distant when he first saw it. What was his duty under the circumstances ? If he had reason to believe as a man of ordinary prudence that the motorman could not see his plight, I would be willing to go to the length of saying that it was his duty — there being three persons on the wagon— to go or send some one ahead to warn the motorman. But was he bound to assume that the motorman with the aid of the street lights and the headlight could not see him at a distance of 250 feet? I do not think the court could declare to the jury that he was bound to so assume and to act on that assumption. Whether the motorman could, or in the exercise of due care ought to, have seen the wagon on the track with the horses turned in the apparent effort to get off the track was a question of fact for the jury. They were not bound to accept the motorman’s testimony as verity. If the fact was that the motorman could have seen the wagon 250 feet distant, if he *215had looked, the driver had a right to assume that the motorman would do his duty and bring his car under control so as to stop it, if, in the meantime, the driver was unable to get his wagon off the track. If however he could not see by reason of the street light and if the driver, as a man of ordinary prudence ought to have known this fact, then clearly the latter was negligent in not giving warning. But I do not think it could be declared as a matter of law that it is the imperative duty of one situated as the plaintiff’s driver was to go or send some one ahead to warn the motorman of an approaching car, in a case where a jury might find and be warranted in finding that the plight he was in was in plain sight of the motorman.
It is to be observed, further, that if the car was going at the rate of eight miles an hour — and the jury would have been warranted in finding that it was going faster — it would trasverse the distance of 250 or 300 feet from the point where it came in sight of the driver in less than thirty seconds. The question is what would a man of ordinary prudence be expected to do in that space of time when placed in such peril? He is not held to the standard of action of a man of unusual courage and self-possession. See Gibbons v. Wilkes-Barre, etc., St. Ry. Co., 155 Pa. 279. After a full examination of the case it seems to me that the question whether the driver was negligent in what he did or omitted to do after the car came in sight should have been submitted to the jury. The cases of Smith v. Phila Traction Co., 3 Pa. Superior Ct. 129, and Jones Bros, v. Greensburg, etc., St. Ry. Co., 9 Pa. Superior Ct. 65, are closely in point.
As to the omission of the plaintiffs to provide their wagon with a light and as to the condition of the wagon tires, it does not seem to me safe to lay down any unvarying rule of law. They were circumstances to be considered by the jury, I concede, but I do not think it can be declared as matter of law that they constituted negligence per se.
Judge Orlady authorizes me to say that he concurs in the foregoing dissent.